Exhibit KINGSWAY FINANCIAL SERVICES INC. PROXY FOR THE ANNUAL GENERAL MEETING OF THE SHAREHOLDERS MAY 8, 2008 This proxy is solicited by the management of Kingsway Financial Services Inc. (the "Corporation").The undersigned shareholder of the Corporation hereby appoints in respect of all of his or her common shares of the Corporation, F. MICHAEL WALSH, Lead Director of the Corporation, or failing him, W. SHAUN JACKSON, the President and Chief Executive Officer of the Corporation, or instead of either of them the undersigned wishes to appoint as nominee of the undersigned, with power of substitution, to attend, act and vote in respect of all matters that may come before the Annual General Meeting of
